Perkins, J.
— “ The judgment is wrong. Although by the contract of purchase, the property in the cattle passed to Michael, the right of possession to the 10 in controversy in this suit did not, and would not, until payment or tender of the 50 dollars stipulated to be paid on their delivery. The payment of that sum was a condition precedent to Michael's right to possession. Bell’s Contract of Sale, 15; Chit, on Cont. 374 — 375. To sustain replevin, the plaintiff must have a right to the possession of the property replevied.”
Judgment reversed, &c.